Citation Nr: 9930844	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The record contains a diagnosis of PTSD, that has been 
related by a competent professional to in-service stressors 
as reported by the veteran.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well-grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Under 38 C.F.R. § 3.304(f) (1999), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements: (1) A current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in- service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The existing record contains a diagnosis of PTSD 
related by competent medical personnel to incidents of 
service as reported by the veteran.  As such, the claim is 
well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

With respect to the additionally indicated development, the 
Board notes that as concluded above, the veteran's claim of 
entitlement to service connection for PTSD is well-grounded 
and thus VA has a duty to assist the veteran with respect to 
his claim.  38 U.S.C.A. §  5107;  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Although there appears to be some lack of clarity with 
respect to whether the veteran has PTSD, the record does 
contain a diagnosis of PTSD, related by a medical doctor to 
in-service stressors claimed by the veteran.  The veteran was 
in Vietnam from October 30, 1967 to October 29, 1968.  
However, a review of service records does not show that he 
engaged in combat with the enemy.  Rather, his DD Form 214, 
reflects a military occupational specialty as heavy vehicle 
driver, and does not indicate receipt of any awards, medals 
or decorations indicative of combat.  There must be credible 
supporting evidence that his claimed in-service stressors 
occurred in order to support the diagnosis of PTSD.  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The veteran in this 
case has recounted multiple stressful incidents to include 
the following:  1) witnessing a tank fire at a Viet Cong 
soldier, killing him and sending "pieces of him" everywhere 
in or around October 1967; 2) witnessing a soldier get hit in 
the eye with a bullet in or around November 23, 1967; 3) 
being on base during firefights; 4) witnessing a soldier 
named "Cummings" killed by a rocket; 5) seeing a soldier 
who had had his foot blown off; 6) witnessing a bunch of dead 
Viet Cong on Highway 19, in Ambush/Happy Valley; 
7) witnessing a Viet Cong who had been shot in the head; 8) 
breaking down at the 173rd Airborne check point when a Viet 
Cong was "shredded" by grenades; 9) knowing a man named 
"Patterson" was killed in an ambush.

From the record it does not appear that the RO attempted to 
obtain verification of the veteran's claimed stressors.  
Thus, in October 1996, the Board remanded the case to 
accomplish additional development, to include stressor 
verification, pertinent to the veteran's PTSD claim.  While 
the Board expresses regret at the necessity for a further 
remand of this matter, the evidence of record remains 
insufficient for an informed appellate decision.  Pursuant to 
the remand, the RO requested the veteran to provide further 
information relevant to his stressors; the veteran did not 
respond.  The RO did not, however, request that verification 
of the stressor information already in the record be 
attempted.  The Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board and 
the RO with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Attempted verification of the 
veteran's claimed stressors must be accomplished prior to 
Board adjudication of the claim.  

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should send a report of all 
statements of record pertaining to 
stressful events provided by the veteran 
in support of his claim, to specifically 
include those set out above, a copy of 
this remand, and all associated documents 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information which might corroborate 
each of the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressors.

2.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
corroborated.  All credibility issues 
related to this matter should be 
addressed at that time.

3.  If and only if any stressor is 
determined to be corroborated, the 
veteran should be afforded a VA 
psychiatric examination by a panel of 
board-certified psychiatrists.  The RO 
must specify for the panel the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.

4.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  The veteran and his representative 
should then be afforded the applicable 
time period to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In 






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



